DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility.  The invention cannot violate the First Law of Thermodynamics that states “Because the amount of energy in a system remains constant, it is impossible to perform work that results in an energy output greater than the energy input.” (https://www.encyclopedia.com/science-and-technology/physics/physics/thermodynamics).  Various locations in the specification discloses that creating more electricity than is being used such as:
“The motor operates to move the first and- second cylindrical magnets in rotation over the circular arrangement of the plurality of permanent magnets in response to a one time initial motion and does not require communication with any outside source of energy and does not require an input of energy to the permanent magnet motor for continued operation of the permanent magnet motor.” (abs);
“This disclosure pertains to the construction and operation of a permanent magnet motor. More specifically, this disclosure pertains to the construction and operation of a permanent magnet motor that operates in response to a one time initial motion and does not require communication with any outside source of energy and does not require an input of energy to the permanent magnet motor for continued operation of the permanent magnet motor.” (Specification paragraph 0002);
“The permanent magnet motor of this disclosure operates in response to a one time initial motion or rotation of a center shaft of the motor and does not require communication with any outside source of energy and does not require an input of energy to the permanent magnet motor for continued operation of the permanent magnet motor.” (Specification paragraph 0005); and
“This controlled, sequential positioning of the positive or north polarity (N) halves of the first cylindrical magnet 96 and second cylindrical magnet 98 adjacent the raised, leading edges of the negative or south polarity (S) surfaces of the permanent magnets 24(S), and the negative or south polarity (S) halves of the first cylindrical magnet 96 and the second cylindrical magnet 98 adjacent the raised, leading edges of the positive or north polarity (N) surfaces of the permanent magnets 22(N) results in the first radial shaft 64 and the second radial shaft 66 to be continued to be rotated in a counterclockwise direction around the center shaft 58 and causes the rotation of the gear box 62 in a counterclockwise direction around the center shaft 58 to be continued without the input of any energy into the permanent magnet motor 10.” (Specification paragraph 0045).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD ROJAS/Primary Examiner, Art Unit 2837